Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE


BANK OF AMERICA, N.A.,


RELATOR.

 §
 
§
 
§
 
§
 
§



No. 08-11-00269-CV

AN ORIGINAL PROCEEDING 

IN MANDAMUS



 

 

 




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

            Relator asks this Court to issue a writ of mandamus against the Honorable Patrick Garcia,
Judge of the 384th District Court of El Paso County.  To be entitled to mandamus relief, a relator
must meet two requirements.  First, the relator must show that the trial court clearly abused its
discretion.  In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135 (Tex. 2004).  Second, the
relator must demonstrate that there is no adequate remedy by appeal.  Id. at 135-36.  Based on the
petition and on the record before us, we conclude that Relator has not demonstrated its
entitlement to mandamus relief.  Accordingly, the petition is denied.  See Tex.R.App.P. 52.8(a).


September 14, 2011
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.